Citation Nr: 0406007	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-14 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code.




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from August 1971 to 
August 1993.  The appellant is the veteran's daughter.  The 
veteran died in January 2003.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2002 letter of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the appellant's claim seeking 
entitlement to benefits under the Dependents' Educational 
Assistance program, also known as Chapter 35. 


FINDINGS OF FACT

1.  The appellant was born on November [redacted], 1974, and is the 
daughter of the veteran.
 
2.  In a December 2001 rating decision of which the veteran 
was notified on December 14, 2001, the veteran was awarded a 
permanent and total disability rating based on a service-
connected disability effective December 14, 2001.

3.  In September 2002, the RO received the appellant's 
original Department of Veterans Affairs (VA) Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance, relating to a program of education she intended 
to pursue with an expected date of enrollment in September 
2002.

4.  The appellant reached her 26th birthday before the 
effective date of a finding of permanent total service-
connected disability.




CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 35 have not been met. 38 U.S.C.A. §§ 
3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3030, 
21.3040, 21.3041 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability. 38 U.S.C.A. § 3501(a)(1)(A); 38 
C.F.R. § 21.3021 (2002).

However, eligibility for Chapter 35 benefits further requires 
that the child of the veteran reach his or her 26th birthday 
before the effective date of a finding of permanent total 
service-connected disability. 38 C.F.R. § 21.3040(c) (2002).

The appellant was born on November [redacted], 1974, and is the 
daughter of the veteran.

In a December 2001 rating decision (of which the veteran was 
notified in that same month), the veteran was awarded a 
permanent and total disability rating based on a service-
connected disability effective December 14, 2001.  The 
appellant does not dispute that this is the proper effective 
date for the veteran's permanent and total disability rating.  
 
In September 2002, the RO received the appellant's original 
VA Form 22-5490 (Application for Survivors' and Dependents' 
Educational Assistance), relating to a program of education 
she intended to pursue with an expected date of enrollment in 
September 2002.

The appellant reached her 26th birthday on November [redacted], 2000, 
before the December 14, 2001, effective date of the finding 
of permanent total service-connected disability.

The Board has carefully reviewed the record and initially 
notes that the eligibility provisions of 38 C.F.R. § 21.3041 
are applicable to this case, as the claimant is a child of 
the veteran.  However, 38 C.F.R. § 21.3040(c) specifically 
provides that to be eligible for such benefits, the veteran's 
child must not reach her 26th birthday before the effective 
date of a finding of permanent total service-connected 
disability.  It is undisputed that the appellant reached her 
26th birthday before the effective date of the finding of 
permanent total service-connected disability, in this case 
December 14, 2001.  The appellant does not contend that the 
veteran should have been awarded his 100 percent rating 
earlier than December 14, 2001.  In addition, appellant has 
not shown nor is the Board aware of any basis to exempt 
appellant from the application of this regulation.  
Consequently, the Board finds that the appellant is not 
entitled to educational assistance benefits under Chapter 35 
as a matter of law.

The appellant's contention is that she was told by VA that 
exceptions could be made to the rule that one had to reach 
one's 26th birthday before the effective date of a finding of 
permanent total service-connected disability.  She says that 
she was told that one exception was when the program one 
intends to complete could be done before reaching one's 31st 
birthday, and that her program was a one year certification 
to become a licensed vocational nurse.  

Even assuming that appellant or the veteran were misinformed 
about the law relating to entitlement to educational 
benefits, it has long been held that "[e]rroneous advice 
given by a government employee cannot be used to estop the 
government from denying benefits." McTighe v. Brown, 7 Vet. 
App. 29, 20 (1994), relying upon OPM v. Richmond, 496 U.S. 
414, 110 S.Ct. 2465, 110 L.Ed. 387 (1990).  The Board further 
notes that appellant does not qualify for an extension of 
what would have been her delimiting date (her 26th birthday 
on November [redacted], 2000) because she would have had to have 
commenced a program of education in the Chapter 35 program 
prior to her 26th birthday. See 38 C.F.R. § 21.3041(e) 
(2002).  The appellant argues that 38 C.F.R. § 21.3041(d) 
provides for entitlement to educational benefits if one has 
not reached one's 31st birthday.  However, 38 C.F.R. 
§ 21.3041(d) states only (emphasis added) that one is not 
eligible for educational assistance beyond one's 31st 
birthday, while 38 C.F.R. § 21.3041(c) clearly states that 
one must not have reached one's 26th birthday before a 
finding of permanent total service-connected disability in 
order to be eligible for Chapter 35 benefits.  In this 
instance, the appellant turned 26 before the effective date 
of the finding of a permanent and total service-connected 
disability.  

While the Board is cognizant of the claimant's arguments, the 
regulatory criteria and legal precedent governing eligibility 
for Chapter 35 educational benefits are clear and specific, 
and the Board is bound by them.  Under governing law, the 
appellant is simply not eligible for Chapter 35 benefits, and 
as the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law. Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law in November 2000.  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  Except as specifically 
noted, the new regulations are effective November 9, 2000.

As noted above, the facts are not in dispute.  Further 
development of the case would not change the facts in this 
matter. In other words, it is not the factual evidence that 
is dispositive of this appeal, but rather the interpretation 
and application of the governing statute.  Thus, it is not 
prejudicial to the veteran for the Board to proceed to issue 
a decision at this time without remanding the case to the RO 
for consideration under the VCAA.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit going to the veteran). Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
The appeal on the question of payment of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code is without legal merit and further 
development or analysis would not be productive. See Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001); see also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001).


ORDER

Entitlement to payment of Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code, is 
denied.



_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



